                                                                           Case 3:18-cr-00597-RS Document 17 Filed 06/20/19 Page 1 of 2




                                                                   1 JULIA M. JAYNE (State Bar No. 202753)
                                                                     E-Mail: julia@jaynelawgroup.com
                                                                   2 JAYNE LAW GROUP, P.C.
                                                                     483 9th Street, Suite 200
                                                                   3 Oakland, California 94607
                                                                     Telephone: (415) 623-3600
                                                                   4 Facsimile: (415) 623-3605

                                                                   5 Attorney for Defendant
                                                                     TRENTON ROBINSON
                                                                   6

                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                   9
                                                                       UNITED STATES OF AMERICA,                         Case No. CR 18-597 RS
                                                                  10
              JAYNE LAW GROUP, P.C.




                                                                                     Plaintiff,                          STIPULATION AND [PROPOSED]
                                                                  11                                                     ORDER TO CONTINUE SENTENCING
                                                                              v.
                                                                  12
                                      483 9TH STREET, SUITE 200




                                                                       TRENTON ROBINSON,
                                           OAKLAND, CA 94607




                                                                  13
LAW OFFICES




                                                                                     Defendant.
                                                                  14

                                                                  15

                                                                  16          The parties are currently scheduled to appear for sentencing before the Honorable Richard
                                                                  17 Seeborg on July 18, 2019, at 9:30 a.m. By stipulation of the parties, and with consent of the

                                                                  18 defendants, the parties move to continue sentencing to September 13, 2019 at 10:00 a.m.

                                                                  19          The reason for the requested continuance is to allow sufficient time between sentencing in
                                                                  20 related case Nos. 19-cr-00021-RS and 19-cr-00094-RS and Mr. Robinson’s sentencing hearing.

                                                                  21 Additionally, counsel for Mr. Robinson is not available in the month of August 2019.

                                                                  22

                                                                  23

                                                                  24      IT IS SO STIPULATED.
                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE SENTENCING
                                                                       CR 18-597 RS                      1
                                                                           Case 3:18-cr-00597-RS Document 17 Filed 06/20/19 Page 2 of 2




                                                                   1

                                                                   2 DATED: June 20, 2019                     By:                    /s/
                                                                                                                    Julia Mezhinsky Jayne
                                                                   3                                                Counsel for TRENTON ROBINSON
                                                                   4

                                                                   5

                                                                   6
                                                                       DATED: June 20, 2019                   UNITED STATES ATTORNEY’S OFFICE
                                                                   7

                                                                   8
                                                                                                              By:                           /s/
                                                                   9                                                BENJAMIN KINGSLEY
                                                                                                                    Attorneys for Plaintiff
                                                                  10                                                UNITED STATES OF AMERICA
              JAYNE LAW GROUP, P.C.




                                                                  11

                                                                  12
                                      483 9TH STREET, SUITE 200




                                                                                                          [PROPOSED] ORDER
                                           OAKLAND, CA 94607




                                                                  13
LAW OFFICES




                                                                  14         For the reasons set forth by the parties in the foregoing Stipulation, IT IS HEREBY
                                                                  15 ORDERED that the July 18, 2019 sentencing in the above-captioned matter is VACATED and the

                                                                  16 captioned case is reset for sentencing on September 13, 2019 at 10:00 a.m.
                                                                  17
                                                                             IT IS SO ORDERED.
                                                                  18

                                                                  19
                                                                       DATED: 6/20/19
                                                                  20

                                                                  21                                                     HONORABLE RICHARD SEEBORG
                                                                                                                         United States District Judge
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE SENTENCING
                                                                       CR 18-597 RS                      2
